11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

Julian Gutierrez Moncada,                   * From the 32nd District Court
                                              of Nolan County,
                                              Trial Court No. 12247.

Vs. No. 11-18-00236-CR                      * October 22, 2020

The State of Texas,                         * Memorandum Opinion by Wright, S.C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the requirement that Appellant
reimburse the cost of his court-appointed attorney. As modified, we affirm the
judgment of the trial court.